WHITING, J.
I concur in the result reached by Judge SMITH in the foregoing opinion, but prefer to place my concurrence upon the following grounds: Any sale of goods to Scott, prior to the seizure of the goods by defendant, was void as against the attaching creditor. Therefore the possession of defendant was rightful, because any notice of such void sale would be a nullity and would not render such seizure a tort against plaintiff. If, after such seizure by defendant, a valid sale to plaintiff was made (a fact much in doubt), plaintiff could not then recover of the defendant, who was holding the goods as the goods of plaintiff’s vendor, until plaintiff had advised defendant of his ownership of such goods and demanded possession thereof. This is especially true because of the fact that the second action against Wright was commenced, and the notice of levy therein given, ber fore the first action was dismissed. There was therefore no- time wherein defendant was not, as between himself and' Wright, rightfully in possession of the goods. Certainly defendant could not be held to have wrongfully converted these goods because they had become the property of some third person, until he was notified of such change of ownership.